        Case 3:19-cv-00390-MMD-CLB Document 35 Filed 06/11/21 Page 1 of 2


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 3   Las Vegas, Nevada 89102
     (702) 366-1125
 4   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 5
     Attorneys for Defendant
 6   SMITH’S FOOD & DRUG CENTERS, INC.

 7                                  UNITED STATES DISTRICT COURT

 8                                         DISTRICT OF NEVADA

 9   NEVA DOIEL,                                         Case No. 3:19-cv-00390-MMD-CLB

10                    Plaintiff,

11   -vs-

12   SMITH’S FOOD & DRUG CENTERS, INC.,                  STIPULATION FOR DISMISSAL
     an Ohio Corporation, THE KROGER CO., an             WITH PREJUDICE
13   Ohio Corporation, KROGER DEDICATED
     LOGISTICS CO., and Ohio Corporation, and
14   DOES I-XX, inclusive,

15                    Defendants.

16

17           WHEREAS, the parties and their counsel of record participated in a private mediation on

18   May 11, 2021 which resulted in the parties agreeing upon a full and final settlement of this case and all

19   claims asserted therein;

20           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff NEVA DOIEL by

21   and through her attorney of record, Stephen H. Osborne, Esq., and Defendant SMITH’S FOOD &

22   DRUG CENTERS, INC. by and through its attorney of record, Jerry S. Busby, Esq. of the law firm

23   COOPER LEVENSON, P.A. as follows:

24           1.       Plaintiff NEVA DOIEL’S claims herein against all Defendants shall be dismissed

25   with prejudice, each party to bear their own attorney’s fees and costs; and

26   ///

27   ///

28   ///


     CLAC 6362772.1
        Case 3:19-cv-00390-MMD-CLB Document 35 Filed 06/11/21 Page 2 of 2


 1           2.       That any remaining deadlines on the court’s docket be vacated.

 2           Respectfully submitted this 10th day of June, 2021.

 3                                                         COOPER LEVENSON, P.A.

 4
     /s/ Stephen H. Osborne                                 /s/ Jerry S. Busby
 5   STEPHEN H. OSBORNE, ESQ.                              JERRY S. BUSBY, ESQ.
 6   Nevada Bar No. 004712                                 Nevada Bar No.001107
     232 Court Street                                      3016 West Charleston Boulevard - #195
 7   Reno, Nevada 89501                                    Las Vegas, Nevada 89102
     (775) 789-4944                                        (702) 366-1125
 8   Attorney for Plaintiff                                Attorneys for Defendant
     NEVA DOIEL                                            SMITH’S FOOD & DRUG CENTERS, INC.
 9

10

11

12           IT IS SO ORDERED:
13

14                                                 ______________________________________
                                                   UNITED STATES DISTRICT COURT JUDGE
15
                                                           June 11, 2021
                                                   DATED: ____________________________
16

17

18

19

20

21

22

23

24

25

26

27
28

                                                       2
     CLAC 6362772.1
